                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO:

NORMA DOWNING, and
all others similarly situated under
29 U.S.C. 216(b),

       Plaintiff(s),

       v.

NEWS CAFE, INC.,
a Florida for-profit corporation, and
MARK SOYKA, individually,

       Defendants.

                                        /

                  COLLECTIVE ACTION COMPLAINT FOR DAMAGES
                         AND DEMAND FOR JURY TRIAL

       Plaintiff, NORMA DOWNING (“DOWNING”), on behalf of herself and all others

similarly situated, and pursuant to 29 U.S.C. § 216(b), files the following Collective Action

Complaint against Defendants, NEWS CAFE, INC., (“NCI”), and MARK SOYKA (“SOYKA”),

individually (collectively referred to hereinafter as “Defendants”), and alleges the following:

                                            INTRODUCTION

   1. Defendants unlawfully deprived Plaintiff, and all other employees similarly situated, of

       overtime compensation during the course of her employment. This action arises as a

       collective action for claims arising under the Fair Labor Standards Act (“FLSA”), pursuant

       to 29 U.S.C. §§ 201–216, to recover all wages owed to Plaintiff, and those similarly situated

       to Plaintiff during the course of her employment.
                                        PARTIES

2. During all times material hereto, Plaintiff, DOWNING, was resident of Miami-Dade

   County, Florida, over the age of 18 years, and otherwise sui juris.

3. During all times material hereto, Defendant, NCI, was a Florida for-profit corporation

   located and transacting business within in Miami Beach, Florida, within the jurisdiction of

   this Honorable Court.

4. NCI is headquartered and operates its principal location at 800 Ocean Drive, Miami Beach,

   Florida 33139.

5. Defendant, NCI, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

   times pertinent to the allegations herein.

6. During all times material hereto, Defendant, SOYKA, was a resident of the Southern

   District of Florida, owner of the Defendant company, and Plaintiff’s manager while

   Plaintiff worked for the Defendant company.

7. During all times material hereto, Defendant, SOYKA, was over the age of 18 years, and

   was vested with the ultimate control and decision-making authority over the hiring, firing,

   day-to-day operations, and pay practices for Defendant, NCI, during the relevant time

   period.

8. During all times material hereto, Defendant, SOYKA, was Plaintiff’s supervisor.

9. Defendant, SOYKA, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

   times pertinent to the allegations herein.

                            JURISDICTION AND VENUE

10. All acts and omissions giving rise to this dispute took place within Miami, Florida, which

   falls within the jurisdiction of this Honorable Court.




                                                2
11. Defendant, NCI, is authorized to do business in the State of Florida, including Miami-Dade

   County, Florida, and jurisdiction is therefore proper within the Southern District of Florida

   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

12. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

   and 28 U.S.C. § 1391(b).

                               CLASS ALLEGATIONS

13. Plaintiff, DOWNING, seeks each class members’ rightful and proper overtime wages,

   which would be the federally prescribed overtime rate of time-and-one-half the regular

   hourly rate for every hour worked over forty (40) in any given workweek within the past

   three (3) years, and an equal amount in liquidated damages, judgment, and attorney’s fees

   and costs.

14. Defendant, NCI, employs and has employed within the past three (3) years non-exempt

   restaurant server employees such as Plaintiff.

15. Defendant, NCI, uniformly treats and classifies its employees as non-exempt, as it relates

   to the payment of overtime wages.

16. Plaintiff, DOWNING, and the class members performed the same or similar job duties as

   one another in that they worked as restaurant servers of NCI within the past three (3) years

   without receiving proper overtime wages for hours worked in excess of forty (40) per week

   during their employment. Plaintiff, DOWNING, and the class members were subjected to

   the same pay provisions in that they suffered or were permitted to work hours but not

   properly paid at the correct rate for all hours worked. Thus, the class members are owed

   federal overtime wages for the same reasons as Plaintiff.




                                             3
                                GENERAL ALLEGATIONS

   17. Defendant, NCI, is restaurant café and bar that has been operating in Miami-Dade County,

      Florida since at least 1988.

   18. According to its own website, NCI holds itself out to the community as follows:

              In December of 1988 Mark Soyka and Jeffrey Davis opened News
              Cafe, a quaint sidewalk cafe newsstand and bookstore at the corner
              of 8th Street and Ocean Drive in the Art Deco District of Miami
              Beach. The concept was simple: start with a news kiosk and some
              bookshelves and surround them with tables. Display a selection of
              local, national, and international publications and play mix of jazz
              and classical music, serve from a basic menu of salads, sandwiches,
              desserts, fresh fruit juices and coffees. Offer patrons a European-
              Style experience . . . and see how it goes. As more and more people
              began choosing Miami Beach, as a destination or a home, News
              Cafe has constantly changed and grown to accommodate all who
              come to enjoy the timeless atmosphere that “The News” offers.
              Open 24 hours a day, News Cafe has expanded over the years to
              include a separate bar, full-service kitchen and additional
              sidewalk/courtyard seating to enhance the overall experience.

See http://www.newscafe.com/cafe/.

   19. NCI employs individuals like Plaintiff to wait tables, enter orders, and otherwise provide

      food and drink services to patrons.

                                         FLSA COVERAGE

   20. Defendant, NCI, is covered under the FLSA through enterprise coverage, as NCI was

      engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

      More specifically, NCI’s business and Plaintiff’s work for NCI’s benefit affected interstate

      commerce because the goods and materials Plaintiff and other employees used and/or

      handled on a constant and/or continuous basis moved through interstate commerce prior to

      or subsequent to Plaintiff’s use of the same. Accordingly, Defendant, NCI, was engaged

      in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).




                                               4
21. During her employment with Defendant, NCI, Plaintiff, and other employees similarly

   situated, handled and worked with various goods and/or materials that have moved through

   interstate commerce, including, but not limited to the following: menus, napkins, utensils,

   salads, sandwiches, desserts, fruit juices, coffees, pastries, pastas, pizzas, appetizers,

   various drinks, computers, cash registers, and other restaurant related items.

22. Defendant, NCI, regularly employed two (2) or more employees for the relevant time

   period, and these employees handled goods or materials similar to those goods and

   materials handled by Plaintiff, thus making Defendant, NCI’s business an enterprise

   covered by the FLSA.

23. Upon information and belief, Defendant, NCI, grossed or did business in excess of

   $500,000.00 during the years of 2017, 2018, 2019, and is expected to gross in excess of

   $500,000.00 in 2020.

24. During all material times hereto, Plaintiff was a non-exempt employee of Defendants NCI,

   and SOYKA, within the meaning of the FLSA.

25. During this time period, Plaintiff (i) did not have supervisory authority over any

   individuals; (ii) did not make any decisions of importance on behalf of NCI; and (iii) was

   not required to possess any advanced training, skill, or prolonged education in order to

   perform any of her primary duties and responsibilities.

                          PLAINTIFF’S WORK FOR DEFENDANTS

26. In or about 2007 Plaintiff, DOWNING, began working for Defendants as a non-exempt

   employee and assisted with restaurant and bar-related services, and has continued to do so

   as of the date of the filing of this lawsuit.




                                               5
      27. Plaintiff, and all others similarly situated, were economically dependent upon Defendants,

          NCI and SOYKA, for their work and were subject to the control of these Defendants during

          all pertinent time periods of employment.

      28. During her employment, Plaintiff, and all others similarly situated, often worked in excess

          of forty (40) hours per week.1

      29. During one or more times of her employment, Defendants failed to properly compensate

          Plaintiff, and all others similarly situated, for her overtime hours worked.

      30. Indeed, Defendants failed to pay Plaintiff, and all others similarly situated, at the statutorily

          prescribed overtime rate of time-and-one-half her regular hourly rate for all hours worked

          in excess of forty (40) per week.

      31. The wage violations committed by Defendants were willful and/or intentional, as

          Defendants knew of the overtime requirements of the FLSA and recklessly or intentionally

          failed to compensate Plaintiff and all others similarly situated in accordance with such

          requirements.

      32. Defendants, NCI and SOYKA, hired Plaintiff to work, controlled the hours worked and

          responsibilities and duties performed by Plaintiff, and are jointly and severally liable for

          the FLSA violations alleged herein.

      33. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

          has been required to retain the undersigned counsel and are therefore entitled to recover

          reasonable attorney’s fees and costs incurred in the prosecution of these claims.




1   Defendant operates its café 24 hours a day.

                                                     6
          COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                              (Against all Defendants)

   34. Plaintiff re-alleges and re-avers Paragraphs 1 through 33 as though set forth fully herein.

   35. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

   36. For one or more weeks during the time period relevant to this lawsuit, Plaintiff, and all

       others similarly situated, worked in excess of forty (40) hours per week for which they

       were not properly compensated.

   37. Plaintiff, and all others similarly situated, are entitled to recover statutorily prescribed

       federal overtime wages at a rate of time-and-one-half per hour, for all hours worked in

       excess of forty (40) per week.

   38. Plaintiff therefore claims the time-and-a-half rate for each hour worked in excess of forty

       (40) per week.

   39. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the Fair Labor Standards Act as Defendants knew or should have known of the FLSA’s

       overtime requirements and either intentionally avoided or recklessly failed to investigate

       proper payroll practices.

   40. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

   WHEREFORE, Plaintiff, NORMA DOWNING, respectfully requests that this Honorable

Court enter judgment in her favor and against Defendants, NEWS CAFE, INC., (“NCI”), and

MARK SOYKA (“SOYKA”), and award Plaintiff: (a) double unpaid overtime wages as provided

by the FLSA to be paid by the Defendants, NEWS CAFE, INC., (“NCI”), and MARK SOYKA

(“SOYKA”), jointly and severally; (b) all reasonable attorney’s fees and litigation costs as



                                                 7
permitted under the FLSA; and any and all such further relief as this Court may deem just and

equitable under the circumstances.

                               DEMAND FOR JURY TRIAL

   Plaintiff, NORMA DOWNING, requests and demands a trial by jury on all appropriate claims.

       Dated this 20th day of February 2020.

                                                   Respectfully Submitted,

                                                   USA EMPLOYMENT LAWYERS-
                                                   JORDAN RICHARDS, PLLC
                                                   805 E. Broward Blvd. Suite 301
                                                   Fort Lauderdale, Florida 33301
                                                   Ph: (954) 871-0050
                                                   Counsel for Plaintiff

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372
                                                   MELISSA SCOTT, ESQUIRE
                                                   Florida Bar No. 1010123
                                                   JAKE BLUMSTEIN, ESQUIRE
                                                   Florida Bar No. 1017746
                                                   Jordan@jordanrichardspllc.com
                                                   Melissa@jordanrichardspllc.com
                                                   Jake@jordanrichardspllc.com


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on February

20, 2020.

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372

                                     SERVICE LIST:




                                               8
